PARKER, Judge.
Greatland Gold, Inc., (Greatland) appeals a trial court’s order which dismissed with prejudice Greatland’s complaint against Harold Fred Berger (Berger) and Harold Fred Berger Real Estate, Iric., (Berger, Inc.) for misrepresentation. We reverse, concluding that Greatland’s complaint does state a cause of action against these defendants.
In order to state a cause of action for misrepresentation, a complaint must contain a short and plain statement setting forth the following elements: (1) a false statement concerning a material fact; (2) the representor’s knowledge that the representation is false; (3) the representor’s intent that the representation will induce another to act on it; and (4) the other party’s reliance on the representation which results in injury to him. C & J Sapp Publishing Co. v. Tandy Corp., 585 So.2d 290 (Fla. 2d DCA 1991). Greatland’s claim against Berger and Berger, Inc., embodies all of these elements. Thus, it was error for the trial court to dismiss the action with prejudice against these defendants.
Reversed and remanded for further proceedings consistent with this opinion.
RYDER, A.C.J., and CAMPBELL, J., concur.